COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00135-CR

Ex parte Jorge Luis Tamayo                 §    From Criminal District Court No. 3

                                           §    of Tarrant County

                                           §    (C-3-010919-1431372-AP)

                                           §    December 7, 2017

                                           §    Opinion by Justice Pittman

                                           §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Mark T. Pittman________________
                                         Justice Mark T. Pittman